ACCEPTED
                                                                                          07-15-00079-CR
                                                                             SEVENTH COURT OF APPEALS
                                                                                       AMARILLO, TEXAS
                                                                                    9/21/2015 10:44:32 PM
                                                                                         Vivian Long, Clerk


                               NO. 07-15-00079-CR

KENYA ABDULE MARTIN                       §            IN THE SEVENTH
                                                                  FILED COURT
                                                                        IN
                                                                 7th COURT OF APPEALS
                                          §                          AMARILLO, TEXAS
v.                                        §                      9/21/2015 10:44:32 PM
                                          §                            VIVIAN LONG
THE STATE OF TEXAS                        §               OF   APPEALS CLERK
                                                                          OF TEXAS


               MOTION TO EXTEND TIME TO FILE
                  THE APPELLANT’S BRIEF
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW Kenya Abdule Martin, appellant, and files this Motion to

extend the time to file his Brief until September 28, 2015.

                                          I.

      The appellant’s Brief is due on September 21, 2015. Two prior extensions

have been sought and granted. Undersigned counsel is aware that his previous

motion, filed September 7, 2015, stated it would be his final one in this case;

counsel sincerely apologizes for filing yet another motion.

      After counsel filed the second motion, however, a court reporter present at a

pretrial hearing – not the reporter who transcribed the trial – filed a supplemental

volume to the reporters record on September 8, 2015. In addition, this appeal is a

complicated one with several issues to be researched and raised. In light of all this,

undersigned counsel requests the Court’s indulgence for one further week to

properly prepare the appellant’s Opening Brief.
                                          II.

      Undersigned counsel further represents the following clients whose briefs or

other appellate pleadings were filed on the indicated dates in the 30 days preceding

the filing of this motion, and has not yet had time to prepare the brief in this case:

      Denton v. State, 07-15-181/2-CR – Opening Brief filed 8/27/15
      Benefield v. State, 02-14-00099-CR – PDR filed 8/28/15
      Finch v. State, 07-15-104-CR – Reply Brief filed 9/3/15
      French v. State, 11-14-284-CR – Reply Brief filed 9/3/15

Counsel also represented a prisoner in a parole revocation case in the second week in

September, in Randall County.


      WHEREFORE, the appellant prays the Court grant an extension of time to

file the Appellant’s Brief to September 28, 2015.

                                                Respectfully submitted,

                                                /s/ JOHN BENNETT
                                                John Bennett
                                                Post Office Box 19144
                                                Amarillo, Texas 79114
                                                (806) 282-4455
                                                Fax: (806) 398-1988
                                                State Bar Number 00785691
                                                Email: AppealsAttorney@gmail.com
                                                Attorney for the appellant




                                           2
                        CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above Motion was served

by email on September 21, 2015, on Jack Owen, Esq., Assistant District Attorney

for Potter County, to him at jackowen@co.potter.tx.us.

                                             /s/ JOHN BENNETT
                                             John Bennett




                                         3